OPINION — AG -(1) THE APPLICATION OF 11 O.S. 1978 Supp., 10-112 [11-10-112] TO THE POSITION OF INSPECTOR FOR A PUBLIC TRUST WHICH HAS AS ITS BENEFICIARY A STATUTORY COUNCIL — MANAGER CITY IS DEPENDENT UPON A DETERMINATION OF QUESTIONS OF FACT AND MAY NOT THEREFORE BE DETERMINED AS A QUESTION OF LAW. (2) THE EXISTENCE OF A PRIOR CONTRACT FOR COMPENSATION AS AN INSPECTOR FOR SUCH TRUST DOES NOT OPERATE TO SUSPEND THE PROHIBITION OF 11 O.S. 1978 Supp., 10-112 [11-10-112] (3) THE PROHIBITION OF 11 O.S. 1978 Supp., 10-112 [11-10-112] EXTENDS TO THE POSITION OF "ACTING CITY MANGER" CITE: 11 O.S. 1978 Supp., 10-112 [11-10-112], 11 O.S. 1978 Supp., 10-114 [11-10-114] (CITIES AND TOWNS) (PATRICIA R. DEMPS)